Citation Nr: 9931038	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
lumbar disc disease with degenerative changes.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1981 to February 
1984.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


REMAND

A preliminary review of the record discloses that in his 
Substantive Appeal of May 1999, the veteran requested that he 
be scheduled to attend a personal hearing before a Member of 
the Board at the RO.  There is no indication of record that 
the veteran has yet been afforded a personal hearing before a 
Member of the Board.  Accordingly, in order to afford the 
veteran all due process to which he is entitled, the Board 
finds that a hearing must be scheduled.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:  

The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
RO at the next available opportunity.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.  




		
	BRUCE KANNEE
	 Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












